DETAILED ACTION
Summary
Claims 1-24 and 49 are pending in the application. Claims 1-24, and 49 are rejected under 35 USC 112, second paragraph. Claims 21, 23-24 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is less than 50 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 3, 5, 8-12, 14, 15, 17, 18, 20, and 21  objected to because of the following informalities:
Claim 1 recites “the vessel” in line 9. It should recite “the blood vessel”.
Claim 1 recites “a blood vessel” in line 11. It should recite “the blood vessel”.
Claim 1 recites “a blood vessel” in line 16. It should recite “the blood vessel”.
Claim 3 recites “one or more vessel wall boundaries”. It should recite “the one or more vessel wall boundaries”.
Claim 5 recites “at least one of the one or more speckle regions”. It should recite “at least one speckle region of the one or more speckle regions”.
Claim 8 recites “the region in which at least one portion of a blood vessel is located” in line 3. It should recite “the region in which the at least one portion of the blood vessel is located”.
Claim 9 recites “the region in which at least one portion of a blood vessel is located” in line 3. It should recite “the region in which the at least one portion of the blood vessel is located”.
Claim 10 recites “the region in which at least one portion of a blood vessel is located” in line 4. It should recite “the region in which the at least one portion of the blood vessel is located”.
Claim 10 recites “ultrasonic energy” in line 5. It should recite “the ultrasonic energy”.
Claim 11 recites “the vessel” in line 2. It should recite “the blood vessel”.
Claim 12 recites “providing ultrasound pulse-echo data of a region in which at least one portion of a blood vessel is located” in lines 1-2. It should recite “providing the ultrasound pulse-echo data of the region in which the at least one portion of the blood vessel is located”. 
Claim 14 recites “the blood flow” in line 6. It should recites “blood flow”.
Claim 14 recites “blood flow” in line 9. It should recites “the blood flow”.
Claim 14 recites “at least one portion of a blood vessel” in lines 12-13. It should recite “the at least one portion of the blood vessel”.
Claim 15 recites “the vessel” in line 2. It should recite “the blood vessel”.
Claim 15 recites “a blood vessel” in line 5. It should recite “the blood vessel”.
Claim 17 recites “at least one portion of a blood vessel” in lines 3. It should recite “the at least one portion of the blood vessel”.
Claim 18 recites “the blood flow” in line 6. It should recite “blood flow”.
Claim 18 recites “at least one of the one or more speckle regions” in line 10. It should recite “at least one speckle region of the one or more speckle regions”.
Claim 20 recites “identifying one or more vessel wall boundaries” in lines 1-2. It should recite “identifying the one or more vessel wall boundaries”.
Claim 21 recites “the vessel wall” in line 7. It should recite “the vessel wall definition the at least one portion of the blood vessel”.
Claim 21 recites “speckle tracking” in line 8. It should recite “the speckle tracking”.
Claim 23 recites “wherein using speckle tracking comprises using speckle tracking of one or more speckle regions”. It should recite “wherein using the speckle tracking comprises using speckle tracking of the one or more speckle regions”.
Claim 24 recites “a blood vessel” in line 5. It should recite “the blood vessel”.
Claim 49 recites “measuring displacement of the vessel all and average blood flow”. It should recite “measuring the displacement of the vessel wall and the average blood flow”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24, and 49 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sampled pulse-echo data" in line 13. None of the previously recited “pulse echo data” is claimed as being sampled, and it is not clear if this is referring to the “pulse echo data” set forth in line 2, line 3, line 9, or if this is setting forth new pulse echo data. Clarification is required. For the purposes of examination, the claim will be interpreted as referring to the pulse echo data of the one or more speckle regions.
Claim 1 recites the limitation "the cross-correlated pulse-echo data" in line 14. None of the previously recited “pulse echo data” is claimed as being cross correlated, and it is not clear if this is referring to the “pulse echo data” set forth in line 2, line 3, line 9, or if this is setting forth new pulse echo 
Claim 2 recites “identifying one or more vessel wall boundaries”. It is not clear if this is referring to vessel wall boundaries of “the vessel wall” set forth in claim 1, line 4, or if this is more generally referring to any and all vessel walls in the region. Clarification is required. For the purposes of examination, the claim will be interpreted as referring to “one or more vessel wall boundaries of the at least one portion of the blood vessel”.
Claim 2 recites “at least one of identifying one or more vessel wall boundaries, measuring tissue property within the one or more vessel wall boundaries”. As claimed, the measuring tissue property step can occur without identifying one or more vessel wall boundaries. However, it is not clear how the method can measure the tissue property within the one or more vessel wall boundaries without identifying what the one or more vessel wall boundaries are. Clarification is required. For the purposes of examination, the claim will be interpreted as if the vessel wall boundaries are known when measuring tissue property with the one or more vessel wall boundaries.
Claim 3 recites “identifying one or more vessel wall boundaries”. It is not clear if this is referring to vessel wall boundaries of “the vessel wall” set forth in claim 1, line 4, or if this is more generally referring to any and all vessel walls in the region. Clarification is required. For the purposes of examination, the claim will be interpreted as referring to “one or more vessel wall boundaries of the at least one portion of the blood vessel”.
Claim 3 recites “the entire blood vessel”. It is not clear if this is limited to the entire blood vessel in the region, or if this means obtaining the vessel wall boundaries of the blood vessels even outside the region. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 6 recites “one or more speckle regions” in line 3. It is not clear if this is referring to the “one or more speckle regions” set forth in claim 1, or if this is setting forth new speckle regions. Clarification is required. For the purposes of examination, the former definition will be used. 

Claim 13 recites the limitation "the blood" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the blood will be interpreted as referring to the blood in the at least one portion of the blood vessel.
Claim 13 recites “speckle tracking” in line 4. It is not clear if this is referring to the step of speckle tracking as set forth in claim 1, or if this is setting forth a new step or speckle tracking. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 14 recites “average blood flow” in line 14. It is not clear if this is setting forth a new step of averaging the measured blood flow, or if this is obtaining a different measure of an average blood flow. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 15 recites the limitation "the cross-correlated sampled pulse-echo data" in line 7-8. None of the previously recited “pulse echo data” is claimed as being cross correlated, and it is not clear if this is referring to the “pulse echo data” set forth in line 4 or if this is setting forth new pulse echo data. Clarification is required. For the purposes of examination, the claim will be interpreted as referring to the sampled pulse echo data of the one or more speckle regions, and that the pulse echo data is cross correlated when determining the cross-correlated peak.
Claim 16 recites the limitation "the motion tracking motion of the vessel wall" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as referring the vessel wall displacement.
Claim 18 recites “identifying one or more vessel wall boundaries”. It is not clear if this is referring to vessel wall boundaries of “the vessel wall” set forth in line 5 or if this is more generally referring to any and all vessel walls in the region. Clarification is required. For the purposes of examination, the claim will be interpreted as referring to “one or more vessel wall boundaries of the at least one portion of the blood vessel”.

Claim 21 recites the limitation "the blood" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the blood will be interpreted as referring to the blood in the at least one portion of the blood vessel.
Claim 24 recites the limitation "the cross-correlated sampled pulse-echo data" in line 7-8. None of the previously recited “pulse echo data” is claimed as being cross correlated, and it is not clear if this is referring to the “pulse echo data” set forth in line 4 or if this is setting forth new pulse echo data. Clarification is required. For the purposes of examination, the claim will be interpreted as referring to the sampled pulse echo data of the one or more speckle regions, and that the pulse echo data is cross correlated when determining the cross-correlated peak.
All claims dependent from the above claims rejected under 35 USC 112, second, are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trahey et al. (Trahey, Gregg E., John W. Allison, and Olaf T. Von Ramm. "Angle independent ultrasonic detection of blood flow." IEEE Transactions on Biomedical Engineering 12 (1987): 965-967.).
Regarding Claim 21, Trahey teaches an imaging method comprising: 
providing ultrasound pulse-echo data of a region in which at least one portion of a blood vessel is located (Pg. 965, Col 2 “B-mode images”, one of ordinary skill would recognize blood flows through vessels, therefore the blood flow images contain at least one portion of a blood vessel); 
using speckle tracking of one or more speckle regions (Pg. 965, Introduction) of the region in which at least one portion of the blood vessel (Fig. 1) is located to track motion of at least blood flow through the at least one portion of the blood vessel (Pg. 965, Col 2, Method).
While Trahey teaches that wall filters (i.e. removing echo components due to reflection at the vessel wall) may be beneficial (Pg. 966, Col 1, ¶2), Trahey does not explicitly teach removing echo components in the pulse-echo data due to reflection at the vessel wall when performing speckle tracking of the pulse-echo data from the one or more speckle regions in the blood. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Trahey to include wall filters to remove echo components in the pulse echo data due to reflection the vessel wall while performing the speckle tracking, as suggested by Trahey, because echoes from surround tissue (e.g. the .

Claim 23 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trahey as applied to claim 21 above, and further in view of Hamilton et al. (U.S Patent 6,318,179 B1).
Regarding Claim 23, Trahey teaches the invention substantially as claimed. Trahey fails to explicitly teach wherein using speckle tracking comprises using speckle tracking of one or more speckle regions of the region in which the at least one portion of the blood vessel is located to track motion of both the vessel wall defining the at least one portion of the blood vessel and the blood flow through the at least one portion of the blood vessel.
Hamilton teaches a method for determining blood flow movement (Abstract). This system determines uses speckle tracking (Col 2, lines 32-37)(to track a portion of the vessel wall (Col 5, lines 10-20) and blood flow through the blood vessel (Col 6, lines 46-63).
It would have been obvious to one of ordinary skill in the art before at the time of invention to modify the system of Trahey to track the vessel wall and blood flow, as taught by Hamilton, as this does not require and temporal measurements, simplifying the calculation, as recognized by Hamilton (Col 1, lines 39-40).

Claim 24 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trahey as applied to claim 21 above, and further in view of Ebbini (Ebbini, Emad S. "Phase-coupled two-dimensional speckle tracking algorithm." IEEE transactions on ultrasonics, ferroelectrics, and frequency control 53.5 (2006): 972-990).
Regarding Claim 24, the combination of references teaches the invention substantially as claimed. Trahey fails to explicitly teach wherein the method further comprises generating strain and shear strain image data for the region in which the at least one portion of the vessel is located using the speckle tracking, wherein the speckle tracking comprises using multi- dimensional correlation of sampled pulse-echo data of the one or more speckle regions undergoing deformation in the region in which the at least one portion of a blood vessel is located, wherein the multi-dimensional correlation comprises determining 
Ebbini teaches generating strain and shear strain image data for the region in which the at least one portion of the vessel is located using the speckle tracking (Pg. 975, Col 1, ¶ 1), wherein the speckle tracking comprises using multi- dimensional correlation of sampled pulse-echo data of the one or more speckle regions undergoing deformation in the region in which the at least one portion of a blood vessel is located (Pg. 975, Col 1, ¶ 2, “2-D cross correlation”), wherein the multi-dimensional correlation comprises determining a cross-correlation peak for the sampled pulse-echo data based on phase and magnitude gradients of the cross-correlated sampled pulse-echo data (Pg. 975, Col 2, Section III) (the magnitude gradients are used to determine the cross correlation peak and zero phase contour is the phase).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of references to perform speckle tracking as taught by Ebbini, as this algorithm tracks full range of values covering the dynamic range without evidence of quantization, as recognized by Ebbini (Abstract).

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 9/25/2020, with respect to the rejections of claims 1, 14, 18, and 21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1, 14, and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 requires “speckle tracking”. As detailed on pages 10-11 of the remarks filed 9/25/2020, Gronningsaeter does not teach speckle tracking as claimed. Therefore, the claim is not obvious over Gronningsaeter. While Ebbini teaches a method for speckle tracking (Abstract) and uses shear and shear strain image data (Pg. 975, Col 1), Ebbini does not reasonably teach “average blood flow”, or “identifying at least one vascular characteristic of the region in which at least one portion of a blood vessel is located 
Claim 14 requires “speckle tracking”. As detailed on pages 10-11 of the remarks filed 9/25/2020, Gronningsaeter does not teach speckle tracking as claimed. Therefore, the claim is not obvious over Gronningsaeter. While Ebbini teaches a method for speckle tracking (Abstract) and uses shear and shear strain image data (Pg. 975, Col 1), Ebbini does not reasonably teach “identifying at least one vascular characteristic of the region in which at least one portion of a blood vessel is located based on the simultaneously measured displacement of the vessel wall and average blood flow”. 
Claim 18 requires “identifying one or more vessel wall boundaries based on the speckle tracking of the one or more speckle regions; and modifying at least one characteristic of at least one of the one or more speckle regions being tracked based on the one or more vessel wall boundaries identified such that the at least one speckle region is entirely within or outside of the vessel wall”. This is not reasonably taught by the prior art. As detailed on pages 10-11 of the remarks filed 9/25/2020, Gronningsaeter does not teach speckle tracking as claimed. Therefore, the claim is not obvious over Gronningsaeter. While Ebbini teaches a method for speckle tracking (Abstract), and that the wall of the can generally be identified in the speckle images (Fig. 11), Ebbini does not reasonably teach that the wall boundaries are identified based on the speckle tracking, or modifying a characteristic of the one or more speckle regions. Srinivasan et al. (U.S PGPub 2011/0218435 A1) teaches using wall boundary conditions to predict flow in a vessel [0021]. However, the boundary conditions are not determined based on speckle tracking as claimed, or otherwise used to modify the speck regions.

Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 22 recites “wherein removing echo components in the pulse- echo data due to reflection at the vessel wall comprises using a time-varying inverse filter to reduce the components in the pulse-echo data due to reflection at the vessel wall”. While Trahey suggests that a wall filter can be used, and inverse filters are known as being capable of be wall filters, the prior art does not reasonably suggest using a time-varying inverse filter to reduce components in the pulse echo data due to reflection at the vessel wall. Therefore, claim 22 is non-obvious over the prior art.
Claims dependent on the above claims necessarily contain all the allowable limitations, and would be allowable for substantially the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/SEAN D MATTSON/Primary Examiner, Art Unit 3793